Citation Nr: 1733419	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  14-12 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a higher initial rating for xeroderma of the hands and onychomycosis of the toenails, currently rated as 10 percent disabling prior to September 2, 2015, 30 percent disabling prior to January 1, 2016, and 10 percent disabling thereafter.


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1989 to December 1989, June 2005 to September 2006, and from February 2009 to February 2011 with subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for onychomycosis of the feet and assigned a noncompensable evaluation, effective February 2, 2011.  The Veteran timely appealed the initial rating assigned.

In January 2011 the Veteran submitted an incomplete VA Form 21-22 appointing Wisconsin Department of Veterans Affairs as his representative.  A clarification letter was sent in September 2016 notifying him that if he failed to respond, then VA would assume that he wishes to represent himself.  In light of the Veteran not responding to this request, VA will accept that his intention is to proceed pro se in this appeal.

In a March 2012 rating decision, the RO granted a 10 percent rating for onychomycosis of the hands, effective February 2, 2011.  In a February 2014 rating decision, the RO recharacterized the Veteran's service-connected skin conditions as xeroderma of the hands and onychomycosis of the toenails, rated as one entity at 10 percent disabling, effective February 2, 2011. 

In a November 2015 rating decision, the RO increased the rating for xeroderma of the hands and onychomycosis of the toenails to 30 percent disabling, effective September 2, 2015, and 10 percent disabling, effective January 1, 2016, creating a staged rating as indicated on the title page.  The Veteran has not indicated that he is satisfied with these ratings.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

In addition to the issue listed on the title page, the Veteran timely appealed an initial noncompensable evaluation for right shoulder labrum, supraspinatus, and subscapularis tears, status post repair in a February 2012 rating decision.  See April 2012 Notice of Disagreement.  In a February 2014 rating decision, the RO increased the rating for the right shoulder disability to 20 percent disabling, effective February 2, 2011.  The RO issued a statement of the case (SOC) that same month to the Veteran regarding the proper initial rating for the right shoulder disability, notifying the Veteran that he had 60 days from the date of the letter to file a substantive appeal.  Although the Veteran filed a substantive appeal in April 2014 for issues listed on the title page, he checked the box on the VA Form 9 indicating that he was only appealing the listed issues and did not list the issue of entitlement to a higher initial rating for a right shoulder disability.  Consequently, the Board does not have jurisdiction over the right shoulder issue.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. § 20.202 (allowing substantive appeal to specifically indicate issues being appealed).

In November 2016, the Board issued a stay action on the matter on appeal pursuant to Johnson v. McDonald, 27 Vet. App. 497, 505 (2016).  In that case, the Court held that the Veteran's use of a topical steroid constituted "systemic therapy" within the meaning of 38 C.F.R. § 4.118, Diagnostic Code 7806.  This decision was stayed pending an appeal to the Federal Circuit.  See Johnson v. McDonald, 2016 U.S. App. Vet. Claims LEXIS 1528 (Vet. App. Oct. 6, 2016) (Order granting stay in part).  In Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601 (Fed. Cir., July 14, 2017), the Federal Circuit reversed the Court's decision.  As the appeal in Johnson has been decided, the stay is no longer in effect, and the Board will proceed with adjudication of the claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

The Veteran's last VA examination for his xeroderma of the hands and onychomycosis of the toenails (skin conditions) was in April 2015.  Since then, VA treatment records indicate worsening of his skin conditions.  In September 2015, the Veteran had "significant increase in signs and symptoms of athlete[']s foot".   Based on a physical examination, an assessment of mildly mycotic nails and left 4th calluses that the patient finds difficult to treat, was provided.  The treating physician prescribed Terbinafine for 90 days, an oral medication for fungal treatment.  In October 2015, at a follow-up visit, moderate improvement of mycotic nails attributed to oral medication was noted, however, an assessment of mildly mycotic nails and left 4th calluses that the patient finds difficult to treat, was provided.  Terbinafine was listed as an active medication.  November 2016 medical records note some callus and athlete's foot improvement, but that the Veteran still had macerations between his left toes.  An assessment of mildly mycotic nails and left 4th calluses that the patient finds difficult to treat, was again provided, and Terbinafine was listed as an active medication.  Subsequent VA treatment records are not associated with the claims file.

Based on the above, the Board finds that a likely worsening of the Veteran's skin conditions since his last VA examination has occurred.  Although the April 2015 VA examination is accompanied by August 2015 and October 2015 VA addendums, such addendums only contain medical opinions and the Veteran has not been afforded a physical examination since indication of worsening.  Where the record does not adequately reveal the current state of the Veteran's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability.  Hart v. Mansfield, 21 Vet. App. 505, 508   (2007) (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination"). Thus, the Board finds that a remand is warranted for a new VA examination to determine the current severity of the Veteran's skin conditions.

In addition, since the last VA examination, the Court decided Warren v. McDonald, 28 Vet. App. 194 (2016).  In Warren, the Court held that the types of systemic treatment that are compensable under Diagnostic Code 7806 are not limited to "corticosteroids or other immunosuppressive drugs"; rather, compensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs.  Consequently, a review of the types of oral medication that the Veteran has taken, including Terbinafine, and the length of time such medication has been taken, would be helpful to the Board.

As the claims file indicates that the Veteran receives ongoing VA treatment for his skin conditions, outstanding treatment records since November 2015 should be obtained on remand.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance").

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding updated VA treatment records, since November 2015.

2. The Veteran should be afforded a VA skin examination to determine the current nature and severity of his service-connected xeroderma of the hands and onychomycosis of the toenails conditions. The examination should be conducted in accordance with the current disability benefits questionnaire, to include consideration of whether any oral medications taken, including Terbinafine, constitute systemic therapy, and the length of time that such medications have been taken.

3. Thereafter, readjudicate the claim on appeal.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




